Citation Nr: 0106417	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-05 992	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1966 to April 1969.

2.	In January 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal originated with the veteran's disagreement with 
that part of a November 1998 rating decision that continued a 
50 percent rating for post-traumatic stress disorder (PTSD), 
and granted service connection and assigned a noncompensable 
evaluation for pseudofolliculitis barbae.  In the course of 
appellate development, in November 1999, he was assigned a 
100 percent rating for PTSD, constituting a complete grant of 
benefits sought as to that issue.  He failed to report for a 
hearing scheduled before the undersigned in January 2001, but 
submitted a statement that date, asserting that he was 
withdrawing without prejudice his claim now pending before 
the Board.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 



